Canty, J.
During the first part of February, 1891, the defendants Clancy Bros., through their agents, organized an association among the farmers of Polk county for the purpose of selling to this associa*393lion a stud horse. These agents were Shannon and Soderberg, who went around among the farmers, and procured the other defendants herein, and some others, to sign some agreement, written in a book, to the effect that each signer would take one share in the horse, and that there should be twenty three shares, of $100 each, which should be the price of the horse, but that the contract should not take effect until the twenty three shares were signed; that after-wards these agents claimed that they had procured signers for all of the twenty three shares, and all of said other defendants, except two, mef the agents at Erskine, on February 16th, to make further arrangements.
The note in suit, and two others, amounting in all to $2,300, were then signed by these defendants, and shortly afterwards by the other two. These notes so made and delivered to Clancy Bros, were on February 28th sold, indorsed, and delivered by them to plaintiff. The note in suit is for $300, and was due on April 1, 1892. The defendants Clancy Bros., who were sued on their indorsement, failed to answer. The other fourteen defendants sued as makers of the note, answered, and on the trial had a verdict. From an order denying its motion for a new trial, plaintiff appeals.
On the trial these fourteen respondents offered evidence tending to prove that only three of them could read English; that Shannon and Soderberg represented to them that the three notes then presented to them to be signed were to be signed by each of the twenty-three shareholders, except one or two, who were to pay their shares in cash, and that by the terms of each note each signer severally agreed to pay $33.33, and no more, the three notes constituting an agreement on the part of each to pay $100 for his share, in equal annual installments of $33.33 each; that they supposed they were signing such notes, and would not otherwise have signed them. Most all of these respondents testified that the figures “$33.33” were on the face of the note in suit, and that the figures “$800.00” were not; that the notes so signed were two or three inches longer, and some wider, than the note in suit. And some of those who could read English also testified that $800 was not written in the note, in either words or figures. This was not contradicted, except by cross-examination to the effect that the note in suit now showed no sign of *394erasures or change, and each of the respondents admitted that his signature is on the note.
The plaintiff offered evidence tending to prove that it purchased the notes in good faith, for a valuable consideration, before maturity.
1. Under all the circumstances of the case, we are of the opinion that the question of plaintiff’s good faith and want of notice or knowledge of any defense to the note was a question for the jury, and the court below did not err in so leaving it. We will not attempt to recite these circumstances. Many of them may be slight. But there are, in our opinion, enough of them, to which the jury had a right to give more or less weight, and from them infer want of good faith on the part of plaintiff notwithstanding the evidence on its behalf tending to prove good faith.
2. We are also of the opinion that there was sufficient evidence from which the jury might find that the note was altered after its execution in a material respect, so as to avoid it in the hands of an innocent purchaser.
3. We are also of the opinion that if the note is not a forgery, by reason of any such material alteration, and the plaintiff is an innocent purchaser, in good faith, for value, Laws 1883, ch. 114, does not apply, so as to avoid the note in the hands of such an innocent purchaser before maturity, because of fraudulent representations as to the nature or effect of the contract signed.
This statute applies only when the party believes that he is not signing a negotiable instrument at all, and seems to be an adoption, with some modification, of the doctrine discussed in the cases of Mackey v. Peterson, 29 Minn. 298, (13 N. W. 132,) decided shortly prior to the passage of this law, and of which doctrine Foster v. Mackinnon, L. R. 4 C. P. 704, is the leading case.
The court below charged the jury that this statute did apply, and that, if the signing of the note was procured by such fraudulent representations as to its nature and effect, it would avoid the note in the hands of such innocent purchaser. This was error, for which the order denying the motion for a new trial will have to be reversed.
4. The court refused plaintiff’s ninth request, to charge the jury to the effect that if the respondents intrusted the note to Clancy Bros., or their agent, under an agreement that they should procure other *395signers to the note before it should take effect, this is no defense against an innocent holder for value, without notice. This, also, was error. See Ward v. Johnson, 51 Minn. 480, (53 N. W. 766.)
5. The court also admitted evidence of the size of the respondents’ farms, number of acres in wheat, amount of stock, and that some of them had no horses, — had only a yoke of oxen. This evidence was not competent for any purpose in the case, and may have been prejudicial. Evidence of the want of means or ability to pay large notes might be competent on the question of the plaintiff’s good faith in purchasing the notes, but this was not such evidence. It seemed to have been offered on the theory that the jury had a right to infer from it that men with small farms and little stock would not be likely to undertake to pay so much, if they knew they were doing so.
These are all the errors we find in the record.
Order reversed, and a new trial granted.
Buck, J., absent, sick, took no part.
(Opinion published 59 N. W. 486.)